Guerry, J.
The defendant was convicted of possessing whisky. The evidence disclosed that he owned and operated a place of business in a store building in Rome, Georgia. The front part was a lunch-stand or sandwich-shop operated by Joe McLendon, and in the rear was a pool-room operated by Duvall Harris, both of whom were employed by the defendant, who himself helped to operate the business. The officers searched the place, and in the front part under the counter there was a hole in the floor which had a case of beer sitting .over it. Twenty-seven pints of bottled-in-bond whisky were found in this hole in the floor, in a box about twelve inches deep. The defendant was present when the whisky was found. Mc-Lendon and Harris testified'that they worked for the defendant, but knew nothing of the whisky and did not own it. The case of beer could easily be moved and the bottles of whisky reached from under the counter. We 'think this evidence amply sufficient to warrant a conviction. The special grounds of the motion for new trial are without merit.

Judgment affirmed.


Broyles, C. J., and MacIntyre, J., concur.